DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed October 26, 2021.
	Claims 2-21 are pending.  Claim 1 is canceled by preliminary amendment.  Claims 2, 10 and 18 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on January 7, 2022.  This IDS has been considered.
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites “corresponing to a target memory cell,” in line 4 and it should be --corresponding to a target memory cell--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 5-9, 10-11, 13-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pellizzer et al. (U.S. 2011/0141799; hereinafter “Pellizzer”).
	Regarding independent claim 2, Pellizzer discloses a method, comprising:
	identifying a memory cell (Figs. 4-5) comprising a chalcogenide material (see pages 1-2, par. 0015-0018) coupled with one of a first plurality of access lines (Fig. 6: BRLs) and configured to store one of a set of logic states (see page 1, par. 0016);
	coupling the chalcogenide material of the memory cell with one of a second plurality of access lines (Fig. 6: BPLs) via a cell selection component of the memory cells (“selector device,” see page 2, par. 0021);
	applying a read voltage across the memory cell, wherein applying the read voltage comprises applying a first voltage to the one of the first plurality of access lines (Fig. 8: Vread) and applying a second voltage to the one of the second plurality of access lines (Fig. 8: GND); and
	determining a logic state stored by the memory cell based at least in part on applying the read voltage (see page 2, par. 0026), the logic state based at least in part on a threshold voltage of the chalcogenide material of the memory cell (see page 2, par. 0020-0021).
	Regarding claim 3, Pellizzer discloses coupling the chalcogenide material of the memory cell with the one of the second plurality of access lines (Fig. 6: BPLs) based at least in part on one of a third plurality of access lines (Fig. 6: WLs) corresponding to a target memory cell being biased at the first voltage (see page 2, par. 0026).
	Regarding claim 5, Pellizzer discloses wherein each of the first plurality of access lines is configured to be biased independently of at least one other of the first plurality of access lines (Fig. 8 shows BRLs are independently biased with different voltages e.g. Vread and GND); and
	each of the second plurality of access lines is configured to be commonly biased with each other of the second plurality of access lines (Fig. 8 shows BPLs are commonly biased with the same voltage e.g. GND).
	Regarding claim 6, Pellizzer discloses isolating, during the applying of the read voltage across the memory cell, a chalcogenide material of a second memory cell from the one of the second plurality of access lines via a cell selection component of the second memory cell (Fig. 8: top memory cell of the middle column is isolated by applying GND to the top word line).
	Regarding claim 7, Pellizzer discloses isolating, during the applying of the read voltage across the memory cell, a chalcogenide material of a third memory cell from another of the second plurality of access lines via a cell selection component of the third memory cell (Fig. 8: lower memory cell of the middle column is isolated by applying GND to the lower word line).
	Regarding claim 8, Pellizzer discloses determining the logic state stored by the memory cell is based at least in part on a current through the memory cell that is responsive to the read voltage (Fig. 8: Iread).
	Regarding claim 9, Pellizzer discloses wherein the chalcogenide material is configured to have a first threshold voltage when the read voltage has a first polarity and a second threshold voltage when the read voltage has a second polarity, the first threshold voltage and the second threshold voltage respectively corresponding to a first logic state and a second logic state of the set of logic states (see page 2, par. 0020).
	Regarding independent claim 10, Pellizzer discloses a non-transitory computer-readable medium storing code (Fig. 1: 12 and 32), the code comprising instructions executable by a processor (Fig. 1: host controller/DRAM/RAM/ROM) to:
	identify a memory cell (Figs. 4-5) comprising a chalcogenide material (see pages 1-2, par. 0015-0018) coupled with one of a first plurality of access lines (Fig. 6: BRLs) and configured to store one of a set of logic states (see page 1, par. 0016);
	couple the chalcogenide material of the memory cell with one of a second plurality of access lines (Fig. 6: BPLs) via a cell selection component of the memory cell (“selector device,” see page 2, par. 0021);
	apply a read voltage across the memory cell, wherein applying the read voltage comprises applying a first voltage to the one of the first plurality of access lines (Fig. 8: Vread) and applying a second voltage to the one of the second plurality of access lines (Fig. 8: GND); and
	determine a logic state stored by the memory cell based at least in part on applying the read voltage (see page 2, par. 0026), the logic state based at least in part on a threshold voltage of the chalcogenide material of the memory cell (see page 2, par. 0020-0021).
Regarding claim 11, Pellizzer discloses couple the chalcogenide material of the memory cell with the one of the second plurality of access lines (Fig. 6: BPLs) based at least in part on one of a third plurality of access lines (Fig. 6: WLs) corresponding to a target memory cell being biased at the first voltage (see page 2, par. 0026).
Regarding claim 13, Pellizzer discloses wherein each of the first plurality of access lines is configured to be biased independently of at least one other of the first plurality of access lines (Fig. 8 shows BRLs are independently biased with different voltages e.g. Vread and GND); and
	each of the second plurality of access lines is configured to be commonly biased with each other of the second plurality of access lines (Fig. 8 shows BPLs are commonly biased with the same voltage e.g. GND).
	Regarding claim 14, Pellizzer discloses isolate, during the applying of the read voltage across the memory cell, a chalcogenide material of a second memory cell from the one of the second plurality of access lines via a cell selection component of the second memory cell (Fig. 8: top memory cell of the middle column is isolated by applying GND to the top word line).
	Regarding claim 15, Pellizzer discloses isolate, during the applying of the read voltage across the memory cell, a chalcogenide material of a third memory cell from another of the second plurality of access lines via a cell selection component of the third memory cell (Fig. 8: lower memory cell of the middle column is isolated by applying GND to the lower word line).
	Regarding claim 16, Pellizzer discloses determine the logic state stored by the memory cell is based at least in part on a current through the memory cell that is responsive to the read voltage (Fig. 8: Iread).
Regarding claim 17, Pellizzer discloses wherein the chalcogenide material is configured to have a first threshold voltage when the read voltage has a first polarity and a second threshold voltage when the read voltage has a second polarity, the first threshold voltage and the second threshold voltage respectively corresponding to a first logic state and a second logic state of the set of logic states (see page 2, par. 0020).
Regarding independent claim 18, Pellizzer discloses an apparatus (Fig. 1), comprising:
a first plurality of access lines (Fig. 6: BRLs);
a second plurality of access lines (Fig. 6: BPLs);
a third plurality of access lines (Fig. 6: WLs); and
a plurality of memory cells (Fig. 6), each memory cell of the plurality of memory cells comprising:
a material (see pages 1-2, par. 0015-0018) coupled with one of the first plurality of access lines (Fig. 6: BRLs) and configured to store one of a set of logic states (see page 1, par. 0016) based at least in part on a polarity of a read voltage applied to the material (see page 2, par. 0020); and
a cell selection component (“selector device,” see page 2, par. 0021) configured to selectively couple the material with one of the second plurality of access lines (Fig. 6: BPLs) based at least in part on a voltage of one of the third plurality of access lines (Fig. 7: Vwl);
circuitry (Fig. 1: polarity control/DRAM/RAM/ROM) coupled with the first plurality of access lines (Fig. 6: BRLs), the second plurality of access lines (Fig. 6: BPLs), and the third plurality of access lines (Fig. 6: WLs), the circuitry configured to:
read a target memory cell of the plurality of memory cells based at least in part on determining one of the set of logic states as stored by the material of the target memory cell based at least in part on a current through the target memory cell (Fig. 8: Iread).
Regarding claim 19, Pellizzer discloses wherein the target memory cell comprises:
the cell selection component (“selector device,” see page 2, par. 0021) configured to couple the target memory cell with one of the first plurality of access lines (Fig. 6: BRLs).
Regarding claim 21, Pellizzer discloses read the memory cell while the one of the third plurality of access lines corresponding to the target memory cell is biased at a first voltage (Fig. 7: Vwl).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pellizzer et al. (U.S. 2011/0141799; hereinafter “Pellizzer”) in view of Hachino et al. (U.S. 2006/006714; hereinafter “Hachino”).
Regarding claim 4, Pellizzer discloses the limitations with respect to claim 3.
However, Pellizzer is silent with respect to reading the logic state based at least in part on biasing each of the first plurality of access lines other than the one of the first plurality of access lines at the second voltage while maintaining the one of the first plurality of access lines coupled with the target memory cell at a third voltage less than the second voltage throughout a duration in which the each of the first plurality of access lines are biased at the second voltage, wherein the logic state is based at least in part on a polarity of a write voltage previously applied between the one of the first plurality of access lines and each of the second plurality of access lines.
Similar to Pellizzer, Hachino teaches the step of identifying a memory cell (see pages 4-5, par. 0073) comprising a chalcogenide material (see page 1, par. 0010 and pages 3-4, par. 0054) coupled with one of a first plurality of access lines (Fig. 3: B0-Bn) and configured to store one of a set of logic states (see pages 4-5, par. 0073).
Furthermore, Hachino teaches reading the logic state based at least in part on biasing each of the first plurality of access lines other than the one of the first plurality of access lines at the second voltage (during the read operation Vdd/2, same potential as in the common line is applied to the bit lines other than the bit line corresponding to the memory cell to be read, see page 5, par. 0083-0086) while maintaining the one of the first plurality of access lines coupled with the target memory cell at a third voltage less than the second voltage throughout a duration in which the each of the first plurality of access lines are biased at the second voltage (during the read operation Vdd/2-0.2V can be applied to the bit line corresponding to the memory cell to read information, see page 5, par. 0083-0086), wherein the logic state is based at least in part on a polarity of a write voltage previously applied between the one of the first plurality of access lines and each of the second plurality of access lines (see page 4, par. 0055-0057).
Since Hachino and Pellizzer are from the same field of endeavor, the teachings described by Hachino would have been recognized in the pertinent art of Pellizzer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hachino with the teachings of Pellizzer for the purpose of provide a stable memory operation, see Hachino’s page 7, par. 0105.
Regarding claim 12, Pellizzer discloses the limitations with respect to claim 11.
However, Pellizzer is silent with respect to read the logic state based at least in part on biasing each of the first plurality of access lines other than the one of the first plurality of access lines at the second voltage while maintaining the one of the first plurality of access lines coupled with the target memory cell at a third voltage less than the second voltage throughout a duration in which the each of the first plurality of access lines are biased at the second voltage, wherein the logic state is based at least in part on a polarity of a write voltage previously applied between the one of the first plurality of access lines and each of the second plurality of access lines.
Similar to Pellizzer, Hachino teaches identify a memory cell (see pages 4-5, par. 0073) comprising a chalcogenide material (see page 1, par. 0010 and pages 3-4, par. 0054) coupled with one of a first plurality of access lines (Fig. 3: B0-Bn) and configured to store one of a set of logic states (see pages 4-5, par. 0073).
Furthermore, Hachino teaches read the logic state based at least in part on biasing each of the first plurality of access lines other than the one of the first plurality of access lines at the second voltage (during the read operation Vdd/2, same potential as in the common line is applied to the bit lines other than the bit line corresponding to the memory cell to be read, see page 5, par. 0083-0086) while maintaining the one of the first plurality of access lines coupled with the target memory cell at a third voltage less than the second voltage throughout a duration in which the each of the first plurality of access lines are biased at the second voltage (during the read operation Vdd/2-0.2V can be applied to the bit line corresponding to the memory cell to read information, see page 5, par. 0083-0086), wherein the logic state is based at least in part on a polarity of a write voltage previously applied between the one of the first plurality of access lines and each of the second plurality of access lines (see page 4, par. 0055-0057).
Since Hachino and Pellizzer are from the same field of endeavor, the teachings described by Hachino would have been recognized in the pertinent art of Pellizzer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hachino with the teachings of Pellizzer for the purpose of provide a stable memory operation, see Hachino’s page 7, par. 0105.
Regarding claim 20, Pellizzer discloses the limitations with respect to claim 19.
However, Pellizzer is silent with respect to bias each of the first plurality of access lines other than the one of the first plurality of access lines at the second voltage while maintaining the one of the first plurality of access lines coupled with the target memory cell at a third voltage less than the second voltage throughout a duration in which the each of the first plurality of access lines are biased at the second voltage.
Similar to Pellizzer, Hachino teaches an apparatus, comprising a first plurality of access lines (Fig. 3: B0-Bn), and a plurality of memory cells, each memory cell of the plurality of memory cells comprising a material (see page 1, par. 0010 and pages 3-4, par. 0054) coupled with one of a first plurality of access lines (Fig. 3: B0-Bn) and configured to store one of a set of logic states (see pages 4-5, par. 0073).
Furthermore, Hachino teaches bias each of the first plurality of access lines other than the one of the first plurality of access lines at the second voltage (during the read operation Vdd/2, same potential as in the common line is applied to the bit lines other than the bit line corresponding to the memory cell to be read, see page 5, par. 0083-0086) while maintaining the one of the first plurality of access lines coupled with the target memory cell at a third voltage less than the second voltage throughout a duration in which the each of the first plurality of access lines are biased at the second voltage (during the read operation Vdd/2-0.2V can be applied to the bit line corresponding to the memory cell to read information, see page 5, par. 0083-0086).
Since Hachino and Pellizzer are from the same field of endeavor, the teachings described by Hachino would have been recognized in the pertinent art of Pellizzer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hachino with the teachings of Pellizzer for the purpose of provide a stable memory operation, see Hachino’s page 7, par. 0105.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825